 580DECISIONSOF NATIONAL LABOR RELATIONS BOARDin this case to find that the ironworkers are craftsmen asordinarily defined bythe Board,for all theparties,by theirrecognition of the Petitioner'sauthorityto act on behalf ofthese employees,have in effect over the years recognizedtheir distinctive interests and the appropriateness of separatebargaining for them.Indeed, notwithstanding the single con-tractmadeeach year for bothmachinistsand ironworkers,bothUnions and the Employer,to all intents and purposes,carried on their collective-bargaining relations as though theironworkers were a separate bargaining unit. We think it isclear, therefore,that the special skills ofthe ironworkerscoupledwith the Employer'srecognition in the past of thePetitioner'sright tolook after theirdistinctive interestsgenerally,amply supportthe conclusion now that the iron-worker group may constitute a separate bargaining unit. Wealso believethat, in viewof the original certification of theIntervenor for all the plant employees and the joint characterof later bargaining relations,a single overall unit could alsobe appropriate.We shall therefore make no final unit determination at thistime, pending the outcome of the election directed herein.Accordingly, we shall directan election among all ironworkersand their helpers employedby the Employerat its Dorchester,Massachusetts,plant in theironshop departments designatedas shops B and C, excluding all machinists and their helpers,clerical and professional employees,guards, and all super-visors as defined inthe Act.If a majority vote for thePetitioner,they willbe taken to haveindicated their desire to constitute a separate bargaining unit,and the Regional Director conducting the election is instructedto issue acertificationof representatives to the Petitionerfor this voting group, which the Board,undersuch circum-stances, finds to be appropriate for purposesof collectivebargaining.In the eventthat a majorityvote for the Intervenor,they willbe deemed to have indicated a desire to be includedin the existing production and maintenance unit represented bythe Petitioner,and the Regional Director will issue a certifica-tion of results of election to such effect.(Text of Direction of Election omitted from publication.]SHOWELL POULTRY COMPANYandCONGRESS OF INDUS-TRIAL ORGANIZATIONS,PetitionerandLOCAL 199,AMALGAMATEDMEATCUTTERSANDBUTCHERWORKERS OF N.A., AFL.CaseNo. 5-RC-1224. June 12,1953DECISION AND CERTIFICATION OF REPRESENTATIVESOn March 3,1953, pursuant to a stipulation for certificationupon consent election,anelectionby secret ballot was conducted105 NLRB No. 70. SHOWELL POULTRY COMPANY581under the direction and supervision of the Regional Directorfor the Fifth Region, among the employees in the stipulatedunit.Upon the completion of the election, a tally of ballotswas furnished the parties. The tally reveals that of approxi-mately 107 eligible voters, 63 cast valid ballots, of which 32were for the Petitioner,6 for the Intervenor,and 25 againstboth Unions. There were 3 void ballots and no challengedballots.On March 5, 1953, the Intervenor filed timelyobjections toconduct affecting the results of the election.In accordancewith the Board'sRules and Regulations,the Regional Directorconducted an investigation and, on April 8, 1953, issued andduly served upon the parties his report on objections. TheIntervenor filed exceptions to the report.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labororganizationsinvolvedclaim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2(6) and(7) of theAct.4.Allemployees at the Employer's Showell,Maryland,plant, excluding office clerical employees,guards,watch-men, professional employees,and all supervisors as definedin the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) ofthe Act.5.The Intervenor alleged in its objections that the Em-ployer had made a coercive speech in its plant just afterworking hours, had refused the Intervenor an opportunityto replyunder likecircumstances,and had made remarksto its employees encouraging them to vote against bothUnions and to form a company union. The Regional Director,in his report on objections,found that the Employer's speechexpressed opposition against both Unions equally, that therewas no evidenceofEmployerassistance to the Petitioner,and that the Petitioner as well as the Intervenor had not hadan opportunity to address the employees on the Employer'sproperty.Itiswell established that the Board will not setaside an election because of employer interference wherethe only union involved wins the election,because to do sowould permit the wrongdoer to profit by its illegal acts.' TheRegional Director found this policy applicable to the instantcase where two unions were involved, and recommended thatthe objections be overruled,and the Petitioner, which hadwon the election decisively,be certified. 2The Intervenor'sexceptions to the report on objectionsallege that the Employer's speech was coercive per se, thattKeeshin Poultry Company, 97 NLRB 467.2 Cf Meridian, Grain & Elevator Company, 74 NLRB 900. 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDunder Board practice an election must be set aside wheneverthere is coercion affecting an election, and that the electionin the instant case should be set aside because the Employer'smisconduct, although directed against both Unions, might haveunequally affected the Intervenor's adherents among the em-ployees.We find, for the reasons relied upon by the Regional Direc-tor, that the Intervenor's objections and exceptions do notraisematerial and substantial issues with respect to theelection.We shall therefore overrule them, and, as thePetitioner has secured a majority of the valid ballots cast inthe election, we shall adopt the Regional Director's recom-mendation and certify the Petitioner as the bargaining repre-sentative of the employees in the appropriate unit.[The Board certified the Congress of Industrial Organiza-tions as the designated collective-bargaining representative ofthe employees of the Showell Poultry Company in the unithereinabove found appropriate.]CAPITAL TRANSIT COMPANYandDIVISION 689, AMALGA-MATED ASSOCIATION OF STREET, ELECTRIC RAILWAYAND MOTOR COACH EMPLOYES OF AMERICA, AFL.Case No. 5-CA-667. June 16, 1953DECISION AND ORDERUpon a charge duly filed November 25, 1952, by Division689,Amalgamated Association of Street, Electric Railway andMotor Coach Employes of America, AFL, herein called theUnion, the General Counsel of the National Labor RelationsBoard, herein called the General Counsel, by the ActingRegional Director for the Fifth Region, issued a complaintdated December 23, 1952, against Capital Transit Company,herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practicesaffectingcommerce within the meaning of Section 8 (a) (1)and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, herein called the Act. Receipt of copies of the complaint,the charge, and notice of hearing was stipulated by allparties,With respect to the unfair labor practices the complaintalleges, in substance, that on or about November 17, 1952,theRespondent refused, and now refuses, to bargain with theUnion as the exclusive representative of certain employeesappropriately a part of the unit the Union currentlyrepresents.The Respondent filed an answer admitting that the Union hadrequested the Respondent to bargain as alleged and that theRespondent has refused to bargain collectively with the Unionas requested, but denying that it hadengaged in and was en-gagingin unfair labor practices within themeaning of Section8 (a) (1) and (5) of the Act.105 NLRB No. 72.